Citation Nr: 1741937	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-07 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to March 16, 2011, for a grant of service connection for a thoracolumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1959 to January 1964. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas (hereinafter the Agency of Original Jurisdiction (AOJ).  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic claims file, including Legacy Content Manager and Veterans Benefit Management System (VBMS).  All records are now in these electronic systems.

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing in July 2017.  A copy of that hearing transcript has been associated with the file.


FINDING OF FACT

1.  In December 1977, November 1998, and March 2009, the Veteran filed claims of entitlement to service connection for a thoracolumbar spine disorder.

2.  The claim was denied all three times, and the Veteran was properly notified.  The Veteran did not appeal these decisions, and new and material evidence was not received, within one year of the notices of denial.  Therefore, all three decisions were final.

3.  The Veteran next filed an application to reopen the claim of service connection for a thoracolumbar spine disorder on March 16, 2011.


CONCLUSION OF LAW

The criteria for an effective date prior to March 16, 2011, for a grant of service connection for a thoracolumbar spine disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).
	

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.

The Veteran filed his original claim of entitlement to service connection for a thoracolumbar spine disorder in December 1977.  The RO denied entitlement to service connection in a June 1983 rating decision, and specifically noted a review of the Veteran's service treatment records, including citations to specific in-service treatment records.  By letter dated June 8, 1983, the Veteran was notified of the denial and his appellate rights, but he did not appeal this decision, and new and material evidence was not received, within one year of the notice of denial.  Therefore, the June 1983 rating decision denying service connection for a thoracolumbar spine disorder became final.  See 38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982).

The Veteran filed a second claim in November 1998.  The RO again denied entitlement to service connection in a January 1999 rating decision, noting no new and material evidence regarding the claim had been received since the previous denial.  By letter dated January 14, 1999, the Veteran was notified of the denial and his appellate rights, but he did not appeal this decision, and new and material evidence was not received, within one year of the notice of denial.  Therefore, the January 1999 rating decision denying service connection for a thoracolumbar spine disorder became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302, 20.1103 (1998).  

The Veteran filed a third claim in February 2009.  The RO again denied entitlement to service connection in an April 2009 rating decision, noting no new and material evidence regarding the claim had been received since the previous denial.  By letter dated April 21, 2009, the Veteran was notified of the denial and his appellate rights, but he did not appeal this decision, and new and material evidence was not received, within one year of the notice of denial.  Therefore, the April 2009 rating decision denying service connection for a thoracolumbar spine disorder became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 20.1103.  

On March 16, 2011, the Veteran again filed a claim of entitlement to service connection for a thoracolumbar spine disorder.  In an October 2011 rating decision, the AOJ granted entitlement to service connection, with an effective date of March 16, 2011.

During the July 2017 Board hearing, the Veteran and his representative questioned whether the Veteran's service treatment records were considered as part of the original denial in June 1983.  Under 38 C.F.R. § 3.156(c), a disability can be retroactively evaluated if service department records are added to the claims file after a rating decision has been issued.  In this case, however, the June 1983 rating decision clearly reflects a detailed review of the relevant service treatment records, noting specific in-service treatment records in rendering a determination.  The record does not reflect that any relevant service records were received after the original rating decision.

Overall, the Board must apply the statutory and regulatory guidelines for determining the effective date of an award of disability compensation as set forth in 38 U.S.C.A. § 5110, which essentially provides that the effective date of an award of compensation will be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Thus, what is material in this case is that the June 1983, January 1999, and April 2009 rating decisions were final decisions.  The earliest receipt of a claim of entitlement to service connection for a thoracolumbar spine disorder for which service connection could be and was granted was March 16, 2011.

The Veteran has not advanced any other specific contentions in support of his claim for an earlier effective date.  Notably, between the final April 2009 decision and the March 16, 2011 application to reopen, the Board finds no formal or informal claims seeking to reopen the claim.  

The Board has considered whether 38 C.F.R. § 3.157(b) is applicable. This provision states that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen. 

However, the Court has held that this regulation only applies to a particular group of claims.  See Pacheco v. Gibson, 27 Vet. App. 21 (2014) (en banc) (construing ambiguity contained in § 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); see Sears v. Principi, 16 Vet. App. 244, 249 (2002) (finding that § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Specifically, VA medical records are not accepted as informal claims for disabilities where service connection has not been established, since the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Thus, any reference to thoracolumbar spine symptoms in the VA clinic setting cannot constitute a formal or informal claim under 38 C.F.R. § 3.157(b).  Pacheco, 27 Vet. App. 21 (2014); Sears, 16 Vet. App. at 249.

Under such circumstances, the effective date is governed by the date of receipt of the reopened claim; March 16, 2011.  As the applicable law and regulatory provisions are clear on the issue at hand the Board concludes that entitlement to an effective date for the grant of thoracolumbar spine disability earlier than March 16, 2011 must be denied.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.




ORDER

Entitlement to an effective date prior to March 16, 2011, for the grant of entitlement to service connection for a thoracolumbar disorder is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


